 1

 2   MARK D. WALDRON                                   The Honorable Frederick P. Corbit
     Chapter 11 Trustee                                                      Chapter 11
 3   6711 Regents Blvd. W., Suite B              Response Deadline:   February 13, 2019
     Tacoma, WA 98466
 4   Telephone: (253) 565-5800

 5
                         IN THE UNITED STATES BANKRUPTCY COURT
 6                      FOR THE EASTERN DISTRICT OF WASHINGTON

 7   In Re:                             )
                                        )      Case No. 18-03197-FPC11
 8   GIGA WATT INC.                     )
                                        )      NOTICE OF APPLICATION FOR ORDER
 9                  Debtor.             )      APPROVING EMPLOYMENT OF
                                        )      CONSULTANT FOR CHAPTER 11 TRUSTEE
10                                      )

11   TO:      CLERK OF THE ABOVE-ENTITLED COURT; and
     TO:      U.S. TRUSTEE, DEBTOR, CREDITORS, AND ALL PARTIES IN INTEREST.
12
           PLEASE TAKE NOTICE that the Court-appointed Chapter 11 Trustee, MARK D.
13   WALDRON, has filed an Application to employ Lauren Miehe as a consultant for the
     Chapter 11 Trustee. The Application is on file with the above Court. Any party desiring
14   information as to the details may request the same from the Clerk of the Court or from the
     undersigned Trustee.
15
            IF YOU OPPOSE THE APPLICATION, you must file your written response with the
16   Court Clerk, 904 West Riverside Ave., Suite 304, Spokane, WA 99201, and deliver a copy
     to the undersigned WITHIN SEVEN (7) DAYS OF THE DATE OF THIS NOTICE. IF
17   NO RESPONSE IS TIMELY FILED AND SERVED, THE COURT MAY, IN ITS
     DISCRETION, GRANT THE APPLICATION WITHOUT FURTHER NOTICE.
18
              DATED this 6th day of February, 2019.
19

20
                                               /s/ MARK D. WALDRON
21                                             MARK D. WALDRON, WSBA# 9578
                                               Chapter 11 Trustee for the Estate of
22                                             Giga Watt Inc.

23

24

25                                                                           Law Offices of Mark D. Waldron
                                                                                  6711 Regents Blvd. W.. #B
                                                                                     Tacoma, WA 98466
     NOTICE OF APPLICATION FOR ORDER APPROVING                                   Telephone: 253.565.5800
26   EMPLOYMENT OF CONSULTANT FOR CHAPTER 11 TRUSTEE                          email: mark@mwaldronlaw.com

     18-03197-FPC11        Doc 156    Filed 02/06/19   Entered 02/06/19 09:11:20          Pg 1 of 1
